UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7777



OMAR DEMITRIOUS PEARSON,

                Petitioner - Appellant,

          v.


ANTHONY HATHAWAY, III,

                Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    Wallace W. Dixon,
Magistrate Judge. (1:07-cv-00576-WWD)


Submitted:   March 25, 2008                 Decided:   March 28, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Omar Demitrious Pearson, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Omar Demitrious Pearson seeks to appeal the magistrate

judge’s orders and judgment denying relief on his 28 U.S.C. § 2254

(2000) petition and denying his motion for reconsideration.*                The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).         A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                  28 U.S.C.

§   2253(c)(2)    (2000).    A    prisoner   satisfies    this   standard    by

demonstrating      that   reasonable    jurists   would     find   that     any

assessment of the constitutional claims by the magistrate judge is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).           We have

independently reviewed the record and conclude Pearson has not made

the requisite showing.           Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                   DISMISSED



      *
      The case was decided by a magistrate judge with the parties’
consent. 28 U.S.C. § 636(c) (2000).

                                    - 2 -